IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jose E. Lebron,                        :
                         Petitioner    :
                                       :
               v.                      :        No. 1265 C.D. 2019
                                       :
Public School Employees' Retirement    :
Board,                                 :
                       Respondent      :


PER CURIAM                            ORDER


               NOW, December 21, 2020, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.